DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (16/985,171) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 02/15/2022, following the Non-Final Rejection office action dated 11/16/2021.    
	Applicant has amended claim 20.
	(Please see claims in pages 2-7 of Applicant Arguments/Remarks, filed on 02/15/2022)
	Applicant's submissions have been entered.  

Withdrawal of Claim Objections

3. 	Previous Objections to Claim 20 are hereby withdrawn as Applicant has amended the claim(s) to resolve the noted informalities.  (Please see claims in pages 2-7 of Applicant Arguments/Remarks, filed on 02/15/2022)


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
5 	Claims 1-4, 7-12, 15-18, and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Vangala et al. (US 2013/0179863 A1; Pub. Date: Jul. 11, 2013; Filed: Jan. 11, 2012; hereinafter Vangala), in view of Zhang et al. (US 2011/0246968 A1; Pub. Date: Oct. 6, 2011; Filed: Apr. 1, 2010; hereinafter Zhang), further in view of Brucker et al. (US 2017/0185783 A1; Pub. Date: Jun.29, 2017; Filed: Dec. 29, 2015; hereinafter Brucker).

Regarding claim 1, Vangala teaches:
(Original) A method (See, e.g., Vangala, Fig. 6, par. [0034]:  “FIG. 6 illustrates, in a flowchart, one embodiment of a method 600 for detecting a matching bug. …”  Examiner Note (EN):  Vangala teaches: a method for detecting a matching bug.) comprising:

obtaining a buggy code snippet of source code of a software program in which the buggy code snippet includes a particular error (See, e.g., Vangala, par. [0013]:  “… A code slice may reduce a source code set to a minimal snippet representing a usage pattern of one or more target variables, increasing the similarity of true positives.…”  And, Vangala, Fig. 5, par. [0033]:  “…The bug detection system 200 may create a code slice 310 of the source code set 210 (Block 508).  The bug detection system 200 may search the code slice 310, such as a backward code slice 408, a forward code slice 410, or a combination code slice 412, for a template bug (Block 510). …”  EN:  Vangala teaches: The bug detection system 200 may create a code slice 310 [code snippet] of the source code set 210 and search the code slice 310 for a template bug [a particular error].);

determining a respective first similarity between the buggy code snippet and each of a plurality of bug patterns of previously identified bug scenarios (See, e.g., Vangala, pars. [0019]-[0020]:  “…the bug detection system may identify the code responsible for the bug, in this example statement 5, and do a backward code slice to identify the pattern of this failure and obtain the buggy sequence.  … Multiple paths in the source code set may result in multiple patterns, which may be merged to form a unified bug pattern. 
…the bug detection system may transform the bug pattern into a static format that may be searched through code using any static analysis technique.  For example, a code clone detection tool may identify similar patterns elsewhere in the source code set and identify variants of similar security issues automatically.”  EN:  Vangala teaches: the bug detection system may identify the code responsible for the bug, and do a backward code slice to identify the pattern of this failure and obtain the buggy sequence and identify similar patterns elsewhere in the source code set.);

selecting a particular bug pattern from the plurality of bug patterns based on a determined particular first similarity between the particular bug pattern and the buggy code snippet (See, e.g., Vangala, Fig. 6, par. [0034]:  “…The bug detection system 200 may identify the matching bug in the source code set using the bug pattern (Block 616).  The bug detection system 200 may determine from the bug pattern a bug fix.  The bug detection system 200 may identify the matching bug based on an applicability comparison of the bug fix. …”  EN:  Vangala teaches: The bug detection system 200 may identify the matching bug in the source code set using the bug pattern, and identify the matching bug based on an applicability comparison of the bug fix.);

Vangala does not appear to explicitly teach:
determining a respective second similarity between the particular bug pattern and each of a plurality of example code snippets each obtained from a respective post of a plurality of posts obtained from one or more websites; and
selecting, from the plurality of posts, a particular post as providing a potential solution to correct the particular error of the buggy code snippet based on a determined particular second similarity between the particular bug pattern and a particular example code snippet of the particular post.
However, Zhang (US 2011/0246968 A1), in an analogous art of software program repair, teaches: 
determining a respective second similarity between the particular bug pattern and each of a plurality of example code snippets (See, e.g., Zhang, pars. [0040] - [0042]:  “The "nearness" of the code clone is described as meeting and/or exceeding an adjustable threshold of similarity.  Said another way, a pair of code snippets are considered to be a clone pair when their similarity metric (which is a measure of their similarity to each other) is greater than and/or equal to a defined similarity threshold.  Said again a different way, a clone pair is defined as code snippets sp.sub.1 and sp.sub.2 having a similarity metric S(sp.sub.1, sp.sub.2) greater than or equal to a defined similarity threshold a: 
S(sp.sub.1,sp.sub.2).gtoreq..alpha.  (1)
… The similarity metric of sp.sub.1 and sp.sub.2 is 
S ( sp 1 , sp 2 ) = m ( ( L O C ( sp 1 ) + L O C ( sp 2 ) ) / 2 ( 2 )
…With this code-clone-similarity control offered by equations (1) and (2), software developers may precisely definite how similar a pair of code snippets must be in order to be considered a clone pair.  Thus, by adjusting the similarity threshold, a developer controls the scope and size of the clones found by the clone detection core 140.  In general, more near clones will be obtained if a smaller .alpha.  is used, which means fewer tokenized statements are commonly shared.”  EN:  Zhang teaches: a pair of code snippets are considered to be a clone pair when their similarity metric (which is a measure of their similarity to each other) is greater than and/or equal to a defined similarity threshold.) each obtained from a respective post of a plurality of posts obtained from one or more websites (See, e.g., Zhang, pars. [0032]: “…Web service APIs (application programming interfaces) may be designed to expose the clone search service (such as that provided by online clone search engine 130).  The clone detection and analysis results generated by the code-improvement-potential properties analyzer 120 may be accessed via another set of web service APIs.  Applications that consume clone results may utilize these APIs to integrate with one or more implementations.”  EN:  Zhang teaches: clone detection and analysis results generated by the code-improvement-potential properties analyzer 120 may be accessed via web service APIs.); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala for source code repair, by incorporating the teachings of Zhang that teaches “determining a respective second similarity between the particular bug pattern and each of a plurality of example code snippets each obtained from a respective post of a plurality of posts obtained from one or more websites;”  A person having ordinary skill in the art would have been motivated toward such a modification to: efficiently detect, analyze, and report code clones in large-scale code bases to enable developers to take effective action (see, e.g., Zhang, par [0003]).  Vangala, and Zhang are analogous arts directed generally to software program repair. 

Vangala and Zhang combination does not appear to teach:
selecting, from the plurality of posts, a particular post as providing a potential solution to correct the particular error of the buggy code snippet based on a determined particular second similarity between the particular bug pattern and a particular example code snippet of the particular post.

However, Brucker (US 2017/0185783 A1), in an analogous art of software program repair, teaches: 
selecting, from the plurality of posts, a particular post as providing a potential solution to correct the particular error of the buggy code snippet based on a determined particular second similarity between the particular bug pattern and a particular example code snippet of the particular post (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala and Zhang combination for source code repair, by further incorporating the teachings of Brucker that teaches “selecting, from the plurality of posts, a particular post as providing a potential solution to correct the particular error of the buggy code snippet based on a determined particular second similarity between the particular bug pattern and a particular example code snippet of the particular post”,   A person having ordinary skill in the art would have been motivated toward such a modification for: mitigating a previously determined security vulnerability, and providing a set of fix recommendations based on the set of code clones, the set of repairs, and similarity metrics, each similarity metric indicating a similarity between the at least a snippet of the source code and a respective code clone (see, e.g., Brucker, Abstract).  Vangala, Zhang, and Brucker are analogous arts directed generally to software program repair. 


Regarding claim 2, Vangala, Zhang, and Brucker teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), further comprising performing one or more repair operations with respect to the particular error based on the selected post (See, e.g., Vangala, Fig. 6, par. [0034]:  “…The bug detection system 200 may determine from the bug pattern a bug fix.  The bug detection system 200 may identify the matching bug based on an applicability comparison of the bug fix.  The bug detection system 200 may apply the bug fix to the matching bug (Block 618).”  EN:  Vangala teaches: The bug detection system 200 may apply the bug fix to the matching bug.).




Regarding claim 3, Vangala, Zhang, and Brucker teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), wherein selecting the particular bug pattern from the plurality of bug patterns includes:

Vangala, Zhang, and Brucker combination does not appear to explicitly teach:
determining a similarity score that indicates the particular first similarity between the particular bug pattern and the buggy code snippet; and
selecting the particular bug pattern in response to the similarity score indicating that the particular bug pattern has a highest degree of similarity with the buggy code snippet as compared to the other bug patterns of the plurality of bug patterns.
However, Brucker (US 20100050154 A1), in the analogous art of software program repair, additionally teaches: 

determining a similarity score that indicates the particular first similarity between the particular bug pattern and the buggy code snippet (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.); and
selecting the particular bug pattern in response to the similarity score indicating that the particular bug pattern has a highest degree of similarity with the buggy code snippet as compared to the other bug patterns of the plurality of bug patterns (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala, Zhang, and Brucker combination for source code repair, by incorporating the additional teachings of Brucker that teaches “determining a similarity score that indicates the particular first similarity between the particular bug pattern and the buggy code snippet; and selecting the particular bug pattern in response to the similarity score indicating that the particular bug pattern has a highest degree of similarity with the buggy code snippet as compared to the other bug patterns of the plurality of bug patterns.”  A person having ordinary skill in the art would have been motivated toward such a modification for: mitigating a previously determined security vulnerability, and providing, by the fix recommendation generator, a set of fix recommendations based on the set of code clones, the set of repairs, and similarity metrics, each similarity metric indicating a similarity between the at least a snippet of the source code and a respective code clone (see, e.g., Brucker, par [0003]).  Vangala, Zhang, and Brucker are analogous arts directed generally to software program repair. 

Regarding claim 4, Vangala, Zhang, and Brucker teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), wherein selecting the particular post from the plurality of posts includes:
Vangala, Zhang, and Brucker combination does not appear to explicitly teach:
determining a similarity score that indicates the particular second similarity between the particular bug pattern and the particular example code snippet; and
selecting the particular post in response to the similarity score indicating that the particular example code snippet has a highest degree of similarity with the particular bug pattern as compared to the other posts of the plurality of posts.
However, Brucker (US 20100050154 A1), in the analogous art of software program repair, additionally teaches: 

determining a similarity score that indicates the particular second similarity between the particular bug pattern and the particular example code snippet (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.); and
selecting the particular post in response to the similarity score indicating that the particular example code snippet has a highest degree of similarity with the particular bug pattern as compared to the other posts of the plurality of posts (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala, Zhang, and Brucker combination for source code repair, by incorporating the additional teachings of Brucker that teaches “determining a similarity score that indicates the particular second similarity between the particular bug pattern and the particular example code snippet; and selecting the particular post in response to the similarity score indicating that the particular example code snippet has a highest degree of similarity with the particular bug pattern as compared to the other posts of the plurality of posts.”  A person having ordinary skill in the art would have been motivated toward such a modification for: mitigating a previously determined security vulnerability, and providing, by the fix recommendation generator, a set of fix recommendations based on the set of code clones, the set of repairs, and similarity metrics, each similarity metric indicating a similarity between the at least a snippet of the source code and a respective code clone (see, e.g., Brucker, par [0003]).  Vangala, Zhang, and Brucker are analogous arts directed generally to software program repair. 

Claims 9-12:
CRM Claims 9-12 are basically similar to rejected method Claims 1-4, respectively.  
As such, Claims 9-12 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala, Zhang, and Brucker combinations, for similar rationale.

Claim 17:
System Claim 17 is basically similar to rejected method Claim 1.  
As such, Claim 17 is rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala, Zhang, and Brucker combinations, for similar rationale.

Regarding claim 18, Vangala, Zhang, and Brucker teaches: 
(Original) The system of claim 17 (please see claim 17 rejection), wherein selecting the particular bug pattern from the plurality of bug patterns includes:

Vangala, Zhang, and Brucker combination does not appear to explicitly teach:
determining a first similarity score that indicates the particular first similarity between the particular bug pattern and the buggy code snippet; 
selecting the particular bug pattern in response to the first similarity score indicating that the particular bug pattern has a highest degree of similarity with the buggy code snippet as compared to the other bug patterns of the plurality of bug patterns;
determining a second similarity score that indicates the particular second similarity between the particular bug pattern and the particular example code snippet; and
selecting the particular post in response to the second similarity score indicating that the particular example code snippet has a highest degree of similarity with the particular bug pattern as compared to the other posts of the plurality of posts.

However, Brucker (US 20100050154 A1), in the analogous art of software program repair, additionally teaches: 

determining a first similarity score that indicates the particular first similarity between the particular bug pattern and the buggy code snippet (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.); 
selecting the particular bug pattern in response to the first similarity score indicating that the particular bug pattern has a highest degree of similarity with the buggy code snippet as compared to the other bug patterns of the plurality of bug patterns (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.);
determining a second similarity score that indicates the particular second similarity between the particular bug pattern and the particular example code snippet (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.); and
selecting the particular post in response to the second similarity score indicating that the particular example code snippet has a highest degree of similarity with the particular bug pattern as compared to the other posts of the plurality of posts (See, e.g., Brucker, FIGS. 4, 5; pars. [0057] - [0060]:  “FIG. 4 depicts an example sequence diagram 400 depicting an example sequence for recommendations based on code similarity. … 
...The audit insight module 120 ranks (414) code clones based on respective similarity scores. … .
FIG. 5 depicts an example sequence diagram 500 depicting an example sequence for recommended fixes based on code similarity.  In the depicted example, the developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities).  The development environment 104 retrieves (504) audited results from the SAST results repository 126.  In some examples, the developer 138 selects a result (or code component) that is to be fixed.  The development environment 104 requests (508) a recommendation for the selected results (or code component) from the fix recommendation generator 118, which retrieves (510) the source code for the selected result (or code component) from the SAST results repository 126.  The fix recommendation generator 118 queries (512) the code similarity repository 128 to access code that is similar to the code that is to be fixed.  In some examples, this selection can either be threshold based, or iteratively.
The fix recommendation generator 118 retrieves (516) fixed results for the same types in similar code from the SAST results repository 126.  That is, for similar source code, previously fixed issues are retrieved.  From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity.  To provide a list of one or more fix recommendations (e.g., previously audited code with respective fixes).  In some examples, the list of one or more fix recommendations is displayed to the developer 138, which can select a recommendation for fixing the source code in question.  In some examples, a fix recommendation can automatically be selected and the source code fixed based thereon.  For example, if a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.  For example, the same fix (e.g., sanitizer) can be added at the same location within the source code.”  EN:  Brucker teaches: From the set of similar code, source code that contains fixed issues of the same type is selected and ranked (518) based on similarity. The developer 138 (using the computing device 136) interacts (502) with the development environment 104 to initiate fixing of results (e.g., potential code vulnerabilities) based on respective similarity scores. If a similarity score of a fix recommendation meets a threshold, the fix recommendation can be automatically implemented (e.g., by the development environment 104) to fix the source code in question.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala, Zhang, and Brucker combination for source code repair, by incorporating the additional teachings of Brucker that teaches “determining a first similarity score that indicates the particular first similarity between the particular bug pattern and the buggy code snippet; selecting the particular bug pattern in response to the first similarity score indicating that the particular bug pattern has a highest degree of similarity with the buggy code snippet as compared to the other bug patterns of the plurality of bug patterns; determining a second similarity score that indicates the particular second similarity between the particular bug pattern and the particular example code snippet; and selecting the particular post in response to the second similarity score indicating that the particular example code snippet has a highest degree of similarity with the particular bug pattern as compared to the other posts of the plurality of posts.”  A person having ordinary skill in the art would have been motivated toward such a modification for: mitigating a previously determined security vulnerability, and providing, by the fix recommendation generator, a set of fix recommendations based on the set of code clones, the set of repairs, and similarity metrics, each similarity metric indicating a similarity between the at least a snippet of the source code and a respective code clone (see, e.g., Brucker, par [0003]).  Vangala, Zhang, and Brucker are analogous arts directed generally to software program repair. 


Regarding claim 7, Vangala, Zhang, and Brucker teaches:  
(Original) The method of claim 1 (please see claim 1 rejection), 

Vangala, Zhang, and Brucker combination does not appear to explicitly teach:
wherein each of the plurality of bug patterns is formatted according to a syntax of a software language of the software program.
However, Zhang (US 2011/0246968 A1), in the analogous art of software program repair, additionally teaches: 
wherein each of the plurality of bug patterns is formatted according to a syntax of a software language of the software program (See, e.g., Zhang, FIG. 4; pars. [0068] - [0069]:  “Blocks 412 and 422 are similar logic blocks.  Likewise, blocks 416 and 426 are similar logic blocks.  Between the clone pairs 410 and 420, the similar logic blocks differ merely in labeling.  Blocks 412 and 416 have a "d" where blocks 422 426 have "d1" instead. 
Block 414 and block 424 are a different logic blocks.  The logic differs between the two blocks.  Block 414 has "k+=i" while block 424 has "k+=i*i".”  EN:  Zhang teaches: Block 414 and block 424 are a different logic blocks.  The logic differs between the two blocks. Block 414 has "k+=i" while block 424 has "k+=i*i").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala, Zhang, and Brucker combination for source code repair, by incorporating the additional teachings of Zhang that teaches “wherein each of the plurality of bug patterns is formatted according to a syntax of a software language of the software program”, thereby creating Vangala-Zhang-Brucker-combination2.   A person having ordinary skill in the art would have been motivated toward such a modification to: efficiently detect, analyze, and report code clones in large-scale code bases to enable developers to take effective action (see, e.g., Zhang, par [0003]).  Vangala, Zhang, and Brucker are analogous arts directed generally to software program repair.


Claim 15:
CRM Claim 15 [which depends on claim 9] is basically similar to method Claim 7 rejected above.  
As such, Claim 15 is rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala-Zhang-Brucker-combination2, for similar rationale.



Claim 20:
System Claim 20 [which depends on claim 17] is basically similar to method Claim 7 rejected above.  
As such, Claim 20 is rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala-Zhang-Brucker-combination2, for similar rationale.


Regarding claim 8, Vangala-Zhang-Brucker-combination2 teaches:  
(Original) The method of claim 7 (please see claim 7 rejection), wherein the syntax includes one or more of a plurality of characteristics in which the plurality of characteristics includes:

Vangala-Zhang-Brucker-combination2 does not appear to explicitly teach:
supporting semantic abstractions that allow for specifying of different methods that are of a similar type as exhibiting common semantic behavior;
using wildcards to abstract out particular program elements; and
allowing for expressing numeric constraints on values.
However, Brucker (US 20100050154 A1), in the analogous art of software program repair, additionally teaches:  

supporting semantic abstractions that allow for specifying of different methods that are of a similar type as exhibiting common semantic behavior (See, e.g., Brucker, FIG. 1; par. [0048]:  “…Among others features, static analysis (SAST) control- and data-flow analyses, provides an abstract control-flow (provided as a data structure), and an abstract data-flow (provided as a data structure) of the program under test.  These data structures are analyzed by the analysis engine 116 for potential security vulnerabilities. …”  EN:  Brucker teaches: static analysis (SAST) control- and data-flow analyses, provides an abstract control-flow (provided as a data structure), and an abstract data-flow (provided as a data structure) of the program under test.);
using wildcards to abstract out particular program elements (See, e.g., Brucker, FIG. 1; par. [0048]:  “…Among others features, static analysis (SAST) control- and data-flow analyses, provides an abstract control-flow (provided as a data structure), and an abstract data-flow (provided as a data structure) of the program under test.  These data structures are analyzed by the analysis engine 116 for potential security vulnerabilities. …”  EN:  Brucker teaches: static analysis (SAST) control- and data-flow analyses, provides an abstract control-flow (provided as a data structure), and an abstract data-flow (provided as a data structure) of the program under test.); and 
And, Zhang (US 2011/0246968 A1), in the analogous art of software program repair, additionally teaches: 
allowing for expressing numeric constraints on values (See, e.g., Zhang, FIG. 4; pars. [0068] - [0069]:  “Blocks 412 and 422 are similar logic blocks.  Likewise, blocks 416 and 426 are similar logic blocks.  Between the clone pairs 410 and 420, the similar logic blocks differ merely in labeling.  Blocks 412 and 416 have a "d" where blocks 422 426 have "d1" instead. 
Block 414 and block 424 are a different logic blocks.  The logic differs between the two blocks.  Block 414 has "k+=i" while block 424 has "k+=i*i".”  EN:  Zhang teaches: Block 414 and block 424 are a different logic blocks.  The logic differs between the two blocks. Block 414 has "k+=i" while block 424 has "k+=i*i").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala-Zhang-Brucker-combination2 for source code repair, by incorporating the additional teachings of Brucker that teaches “supporting semantic abstractions that allow for specifying of different methods that are of a similar type as exhibiting common semantic behavior; using wildcards to abstract out particular program elements;”,  and the additional teachings of Zhang that teaches “allowing for expressing numeric constraints on values”.   A person having ordinary skill in the art would have been motivated toward such a modification for: mitigating a previously determined security vulnerability, and providing, by the fix recommendation generator, a set of fix recommendations based on the set of code clones, the set of repairs, and similarity metrics, each similarity metric indicating a similarity between the at least a snippet of the source code and a respective code clone (see, e.g., Brucker, par [0003]), and to: efficiently detect, analyze, and report code clones in large-scale code bases to enable developers to take effective action (see, e.g., Zhang, par [0003]).  Vangala, Zhang, and Brucker are analogous arts directed generally to software program repair.

Claim 16:
CRM Claim 16 is basically similar to method Claim 8 rejected above under AIA  35 U.S.C. 103 as being un-patentable by modified Vangala-Zhang-Brucker-combination2.  

As such, Claim 16 is rejected under AIA  35 U.S.C. 103, as being un-patentable by the modified Vangala-Zhang-Brucker-combination2, for similar rationale.


6 	Claims 5-6, 13-14, and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Vangala (US 2013/0179863 A1), Zhang (US 2011/0246968 A1), and Brucker (US 2017/0185783 A1), further in view of Balasubramanian (US 20100050154 A1; Pub. Date: Feb. 25, 2010; Filed: Aug. 20, 2008; hereinafter Balasubramanian).

Regarding claim 5, Vangala, Zhang, and Brucker teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), wherein determining the particular first similarity includes:

Vangala, Zhang, and Brucker combination does not appear to explicitly teach:
building a first Abstract Program Graph (APG) that represents the buggy code snippet; 
building a second APG that represents the particular bug pattern; and 
determining the particular first similarity based on overlap between the first APG and the second APG.
However, Balasubramanian (US 20100050154 A1), in an analogous art of software program repair, teaches: 
building a first Abstract Program Graph (APG) that represents the buggy code snippet (See, e.g., Balasubramanian, FIGs. 2-4, pars. [0017]-[0020]:  “…Reference is now made to FIG. 3, reference numeral 300, which illustrates a mapping between the code inputted by a developer into the code editor and one or more collaboration records located for a semantic error within the code.  In an embodiment, the code inputted into the code editor is represented using an Abstract Syntax Tree (AST).  As shown in FIG. 3, reference numeral 302 and 304 illustrate how respective semantic errors 202 and 204 (in FIG. 2) found in respective lines of code 202A and 204A (in FIG. 2) in the code editor 200 are mapped to respective invocations 310 and 312 within a collaboration record 320.  In FIG. 3, reference numeral 306 represents the Abstract Syntax Tree (AST) representation of the line of code 202A (shown in FIG. 2).  Similarly, reference numeral 308 represents the Abstract Syntax Tree (AST) representation of the line of code 204A (shown in FIG. 2).  Further, FIG. 3 shows respective invocations 310 and 312 for the third-party library class `org.eclipse.jface.action.MenuManager` used in the developer code.  Further, FIG. 3 shows semantic error 202 (in FIG. 2) is mapped via a mapping 302 to the invocation (reference numeral 310), which comprises an initialization or object construction, whereas, semantic error 204 (in FIG. 2) is mapped via mapping 304 to an invocation (reference numeral 312), which comprises a method invocation. …
… In step 406, the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record. …”    (emphasis added) EN:  Balasubramanian teaches: In step 406,the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found, semantic errors 202 and 204 (in FIG. 2) found in respective lines of code 202A and 204A (in FIG. 2) in the code editor 200 are mapped to respective invocations 310 and 312 within a collaboration record 320, and reference numeral 306 represents the Abstract Syntax Tree (AST) representation of the line of code 202A); 
building a second APG that represents the particular bug pattern (See, e.g., Balasubramanian, FIGs. 2-4, par. [0020]:  “…guiding correction of semantic errors in an integrated development environment (IDE) using collaboration records, in accordance with an embodiment of the present invention.  Reference is now made to FIG. 4, which depict a flowchart 400 outlining the method of guiding correction of semantic errors in code in an integrated development environment (IDE), using collaboration records.  The method begins with starting the code editor in step 402.  The developer enters code in the code editor in the integrated development environment (IDE) in step 404.  In step 406, the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record. …”  (emphasis added) EN:  Balasubramanian teaches: the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record); and 
determining the particular first similarity based on overlap between the first APG and the second APG (See, e.g., Balasubramanian, FIGs. 2-4, par. [0020]:  “…Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record.  Further, in step 410, using the AST constructed, the code editor utilizes the collaboration record locator to determine whether or not one or more collaboration records with matching invocations containing matching suggestions are located or exist for the node. …”  (emphasis added) EN:  Balasubramanian teaches: using the AST constructed, the code editor utilizes the collaboration record locator to determine whether or not one or more collaboration records with matching invocations containing matching suggestions are located or exist for the node).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala, Zhang, and Brucker combination for source code repair, by further incorporating the teachings of Balasubramanian that teaches “building a first Abstract Program Graph (APG) that represents the buggy code snippet; building a second APG that represents the particular bug pattern; and determining the particular first similarity based on overlap between the first APG and the second APG.”  A person having ordinary skill in the art would have been motivated toward such a modification for: guiding correction of semantic errors in code in an integrated development environment (IDE). (See, e.g., Balasubramanian, par. [0003]). Vangala, Zhang, Brucker, and Balasubramanian are analogous arts directed generally to software program repair. 

Regarding claim 6, Vangala, Zhang, and Brucker teaches:  
(Original) The method of claim 1 (please see claim 1 rejection), wherein determining the particular second similarity includes:

Vangala, Zhang, and Brucker combination does not appear to explicitly teach:
building a first Abstract Program Graph (APG) that represents the particular bug pattern;
building a second APG that represents the particular example code snippet; and 
determining the particular second similarity based on overlap between the first APG and the second APG.
However, Balasubramanian (US 20100050154 A1), in an analogous art of software program repair, teaches: 
building a first Abstract Program Graph (APG) that represents the particular bug pattern (See, e.g., Balasubramanian, FIGs. 2-4, pars. [0017]-[0020]:  “…Reference is now made to FIG. 3, reference numeral 300, which illustrates a mapping between the code inputted by a developer into the code editor and one or more collaboration records located for a semantic error within the code.  In an embodiment, the code inputted into the code editor is represented using an Abstract Syntax Tree (AST).  As shown in FIG. 3, reference numeral 302 and 304 illustrate how respective semantic errors 202 and 204 (in FIG. 2) found in respective lines of code 202A and 204A (in FIG. 2) in the code editor 200 are mapped to respective invocations 310 and 312 within a collaboration record 320.  In FIG. 3, reference numeral 306 represents the Abstract Syntax Tree (AST) representation of the line of code 202A (shown in FIG. 2).  Similarly, reference numeral 308 represents the Abstract Syntax Tree (AST) representation of the line of code 204A (shown in FIG. 2).  Further, FIG. 3 shows respective invocations 310 and 312 for the third-party library class `org.eclipse.jface.action.MenuManager` used in the developer code.  Further, FIG. 3 shows semantic error 202 (in FIG. 2) is mapped via a mapping 302 to the invocation (reference numeral 310), which comprises an initialization or object construction, whereas, semantic error 204 (in FIG. 2) is mapped via mapping 304 to an invocation (reference numeral 312), which comprises a method invocation. …
… In step 406, the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record. …”    (emphasis added) EN:  Balasubramanian teaches: the code parser builds an abstract syntax tree representation of the code and traverses the abstract syntax tree until a node with a semantic error is found, semantic errors 202 and 204 (in FIG. 2) found in respective lines of code 202A and 204A (in FIG. 2) in the code editor 200 are mapped to respective invocations 310 and 312 within a collaboration record 320, and reference numeral 306 represents the Abstract Syntax Tree (AST) representation of the line of code 202A); 
building a second APG that represents the particular example code snippet (See, e.g., Balasubramanian, FIGs. 2-4, par. [0020]:  “…guiding correction of semantic errors in an integrated development environment (IDE) using collaboration records, in accordance with an embodiment of the present invention.  Reference is now made to FIG. 4, which depict a flowchart 400 outlining the method of guiding correction of semantic errors in code in an integrated development environment (IDE), using collaboration records.  The method begins with starting the code editor in step 402.  The developer enters code in the code editor in the integrated development environment (IDE) in step 404.  In step 406, the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record. …”  (emphasis added) EN:  Balasubramanian teaches: the code parser builds an abstract syntax tree representation of the code and traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record); and 
determining the particular second similarity based on overlap between the first APG and the second APG (See, e.g., Balasubramanian, FIGs. 2-4, par. [0020]:  “…Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record.  Further, in step 410, using the AST constructed, the code editor utilizes the collaboration record locator to determine whether or not one or more collaboration records with matching invocations containing matching suggestions are located or exist for the node. …”  (emphasis added) EN:  Balasubramanian teaches: using the AST constructed, the code editor utilizes the collaboration record locator to determine whether or not one or more collaboration records with matching invocations containing matching suggestions are located or exist for the node).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala, Zhang, and Brucker combination for source code repair, by further incorporating the teachings of Balasubramanian that teaches “building a first Abstract Program Graph (APG) that represents the particular bug pattern; building a second APG that represents the particular example code snippet; and determining the particular second similarity based on overlap between the first APG and the second APG.”  A person having ordinary skill in the art would have been motivated toward such a modification for: guiding correction of semantic errors in code in an integrated development environment (IDE). (See, e.g., Balasubramanian, par. [0003]).  Vangala, Zhang, Brucker, and Balasubramanian are analogous arts directed generally to software program repair. 

Claims 13 and 14:
Claims 13 and 14, which depend on rejected claim 9, recite additional features that are basically similar to those recited by claims 5 and 6, rejected above as being un-patentable by Vangala, Zhang, Brucker, and Balasubramanian.  

As such, Claims 13 and 14 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala, Zhang, Brucker, and Balasubramanian, for similar rationale.

Regarding claim 19, Vangala, Zhang, and Brucker teaches: 
(Original) The system of claim 17 (please see claim 17 rejection), wherein:

Vangala, Zhang, and Brucker combination does not appear to explicitly teach:

determining the particular first similarity includes:
building a first Abstract Program Graph (APG) that represents the buggy code snippet; 
building a second APG that represents the particular bug pattern; and 
determining the particular first similarity based on overlap between the first APG and the second APG; and
determining the particular second similarity includes:
building a third APG that represents the particular example code snippet; and 
determining the particular second similarity based on overlap between the second APG and the third APG.

However, Balasubramanian (US 20100050154 A1), in an analogous art of software program repair, teaches

determining the particular first similarity includes:
 
building a first Abstract Program Graph (APG) that represents the buggy code snippet (See, e.g., Balasubramanian, FIGs. 2-4, pars. [0017]-[0020]:  “…Reference is now made to FIG. 3, reference numeral 300, which illustrates a mapping between the code inputted by a developer into the code editor and one or more collaboration records located for a semantic error within the code.  In an embodiment, the code inputted into the code editor is represented using an Abstract Syntax Tree (AST).  As shown in FIG. 3, reference numeral 302 and 304 illustrate how respective semantic errors 202 and 204 (in FIG. 2) found in respective lines of code 202A and 204A (in FIG. 2) in the code editor 200 are mapped to respective invocations 310 and 312 within a collaboration record 320.  In FIG. 3, reference numeral 306 represents the Abstract Syntax Tree (AST) representation of the line of code 202A (shown in FIG. 2).  Similarly, reference numeral 308 represents the Abstract Syntax Tree (AST) representation of the line of code 204A (shown in FIG. 2).  Further, FIG. 3 shows respective invocations 310 and 312 for the third-party library class `org.eclipse.jface.action.MenuManager` used in the developer code.  Further, FIG. 3 shows semantic error 202 (in FIG. 2) is mapped via a mapping 302 to the invocation (reference numeral 310), which comprises an initialization or object construction, whereas, semantic error 204 (in FIG. 2) is mapped via mapping 304 to an invocation (reference numeral 312), which comprises a method invocation. …
… In step 406, the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record. …”    (emphasis added) EN:  Balasubramanian teaches: In step 406,the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found, semantic errors 202 and 204 (in FIG. 2) found in respective lines of code 202A and 204A (in FIG. 2) in the code editor 200 are mapped to respective invocations 310 and 312 within a collaboration record 320, and reference numeral 306 represents the Abstract Syntax Tree (AST) representation of the line of code 202A); 
building a second APG that represents the particular bug pattern (See, e.g., Balasubramanian, FIGs. 2-4, par. [0020]:  “…guiding correction of semantic errors in an integrated development environment (IDE) using collaboration records, in accordance with an embodiment of the present invention.  Reference is now made to FIG. 4, which depict a flowchart 400 outlining the method of guiding correction of semantic errors in code in an integrated development environment (IDE), using collaboration records.  The method begins with starting the code editor in step 402.  The developer enters code in the code editor in the integrated development environment (IDE) in step 404.  In step 406, the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record. …”  (emphasis added) EN:  Balasubramanian teaches: the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record); and 
determining the particular first similarity based on overlap between the first APG and the second APG (See, e.g., Balasubramanian, FIGs. 2-4, par. [0020]:  “…Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record.  Further, in step 410, using the AST constructed, the code editor utilizes the collaboration record locator to determine whether or not one or more collaboration records with matching invocations containing matching suggestions are located or exist for the node. …”  (emphasis added) EN:  Balasubramanian teaches: using the AST constructed, the code editor utilizes the collaboration record locator to determine whether or not one or more collaboration records with matching invocations containing matching suggestions are located or exist for the node); and
determining the particular second similarity includes:
building a third APG that represents the particular example code snippet (See, e.g., Balasubramanian, FIGs. 2-4, par. [0020]:  “…guiding correction of semantic errors in an integrated development environment (IDE) using collaboration records, in accordance with an embodiment of the present invention.  Reference is now made to FIG. 4, which depict a flowchart 400 outlining the method of guiding correction of semantic errors in code in an integrated development environment (IDE), using collaboration records.  The method begins with starting the code editor in step 402.  The developer enters code in the code editor in the integrated development environment (IDE) in step 404.  In step 406, the code parser builds an abstract syntax tree representation of the code and in step 408 the code parser traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record. …”  (emphasis added) EN:  Balasubramanian teaches: the code parser builds an abstract syntax tree representation of the code and traverses the abstract syntax tree until a node with a semantic error is found.  Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record); and 
determining the particular second similarity based on overlap between the second APG and the third APG (See, e.g., Balasubramanian, FIGs. 2-4, par. [0020]:  “…Once the AST for the code is built, each node that has semantic errors will have one matching invocation within one matching collaboration record.  Further, in step 410, using the AST constructed, the code editor utilizes the collaboration record locator to determine whether or not one or more collaboration records with matching invocations containing matching suggestions are located or exist for the node. …”  (emphasis added) EN:  Balasubramanian teaches: using the AST constructed, the code editor utilizes the collaboration record locator to determine whether or not one or more collaboration records with matching invocations containing matching suggestions are located or exist for the node).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Vangala, Zhang, and Brucker combination for source code repair, by further incorporating the teachings of Balasubramanian that teaches “determining the particular first similarity includes: building a first Abstract Program Graph (APG) that represents the buggy code snippet; building a second APG that represents the particular bug pattern; and determining the particular first similarity based on overlap between the first APG and the second APG; and determining the particular second similarity includes: building a third APG that represents the particular example code snippet; and determining the particular second similarity based on overlap between the second APG and the third APG.”  A person having ordinary skill in the art would have been motivated toward such a modification for: guiding correction of semantic errors in code in an integrated development environment (IDE). (See, e.g., Balasubramanian, par. [0003]). Vangala, Zhang, Brucker, and Balasubramanian are analogous arts directed generally to software program repair. 

			Response to Arguments	
7.	The Applicant Arguments/Remarks filed on 02/15/2022 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the rejections.
Rejections under 35 U.S.C. § 103:
Claims 1-20:
Applicant argues, in pages 8-9:
“The Office Action rejects claims 1-4, 7-12, 15-18, and 20 under 35 U.S.C. § 103(a) over Vangala et al. (U.S. Patent Publication No. 2013/0179863) in view of Zhang et al. (U.S. Patent Publication No. 2011/0246968), and further in view of Brucker et al. (U.S. Patent Publication No. 2017/0185783) and rejects claims 5-6, 13-14, and 19 under 35 U.S.C. § 103(a) over Vangala in view of Zhang in view of Brucker, and further view of Balasubramanian (U.S. Patent Publication No. 2010/0050154).
For example, the Office Action contends that paragraphs [0019], [0020], and [0034] of Vangala teach the following elements of independent claims 1, 9, and 17:
 determining a respective first similarity between the buggy code snippet and each of a plurality of bug patterns of previously identified bug scenarios; 
selecting a particular bug pattern from the plurality of bug patterns based on a determined particular first similarity between the particular bug pattern and the buggy code snippet;
Paragraphs [0019] and [0020] of Vangala merely teach that multiple paths in source code may be analyzed and may result in identifying multiple bug patterns, which may then be merged to form a unified bug pattern. Identifying multiple bug patterns and merging them into one bug pattern is not the same thing as determining a respective similarity between a buggy code snippet and each of a plurality of bug patterns of previously identified bug scenarios, as recited by the claims.
In addition, paragraph [0034] of Vangala merely teaches that once a single bug pattern has been found, it may be used to find other matching bugs that may be similar to the single bug pattern. In other words, paragraph [0034] teaches trying to find which of multiple portions of code match a single bug pattern. By contrast, the above-recited claim elements recite trying to find which of multiple different bug patterns match a buggy code snippet. In other words, Vangala relates to a scenario where one bug pattern is searched for and identified in multiple snippets of code. By comparison, the claims relate to a scenario where a single snippet of code is compared against multiple bug patterns and using such comparisons to determine which of the multiple bug patterns may most closely relate to the buggy code snippet. The other cited references do not appear to disclose these elements either.
For at least these reasons, Applicant respectfully submits that the cited references, alone or in combination, fail to disclose every element of independent claims 1, 9, and 17. Applicant therefore respectfully requests that the Examiner withdraw the rejections under 35 U.S.C. § 103 of claims 1, 9, and 17 and of claims 2-8, 10-16, and 18-20, which depend therefrom.”

Examiner’s response: 
Examiner respectfully disagrees. Examiner maintains that Vangala (US 2013/0179863 A1), in view of Zhang (US 2011/0246968 A1), further in view of Brucker (US 2017/0185783 A1) teaches all limitations of independent Claim 1 (and similarly of independent Claims 9 and 17), as evidenced by the citations and rationale presented in rejecting Claim 1 under AIA  35 U.S.C. 103, hereinabove, in this office action.  Specifically, regarding Applicant’s above arguments, it is respectfully noted that, Vangala (e.g., pars [0019] and [0020]) teaches: identify the code responsible for the bug [buggy code snippet], do a backward code slice to identify the pattern of this failure [determining a respective first similarity between the buggy code snippet] as multiple paths in the source code set may result in multiple patterns [plurality of bug patterns of previously identified bug scenarios]), while Vangala (e.g., par [0034]) teaches:  identify the matching bug in the source code set using the bug pattern [selecting a particular bug pattern from the plurality of bug patterns].  And regrading Applicant’s argument “the claims relate to a scenario where a single snippet of code is compared against multiple bug patterns and using such comparisons to determine which of the multiple bug patterns may most closely relate to the buggy code snippet. The other cited references do not appear to disclose these elements either.”, it is respectfully noted that the feature “to determine which of the multiple bug patterns may most closely relate to the buggy code snippet” may be considered Applicant’s intended use as it is not recited in claim 1.
Therefore, respectfully, Examiner does not find Applicant’s above arguments to be persuasive.  
As such, claim 1 is rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala, Zhang, and Brucker.
Independent Claims 9 and 17 are basically similar to rejected independent Claim 1.  
As such, claims 9 and 17 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala, Zhang, and Brucker, for similar rationale.
Claims 2-4, 7-8, 10-12, 15-16, and 18-20, which depend on rejected independent claims 1, 9, or 17, inherit the deficiencies of their respective parent claim.  And Examiner maintains that Vangala, in view of Zhang, further in view of Brucker, teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action.
 As such, claims 2-4, 7-8, 10-12, 15-16, and 18-20 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala, Zhang, and Brucker.
Also, claims 5-6, 13-14, and 19, which depend on rejected independent claims 1, 9, or 17, inherit the deficiencies of their respective parent claim.  And, Examiner maintains that Vangala, Zhang, and Brucker, further in view of Balasubramanian (US 20100050154 A1), teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action.
 As such, claims 5-6, 13-14, and 19 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Vangala, Zhang, and Brucker, further in view of Balasubramanian.


Conclusion
8.	Claims 1-20 are rejected.
	THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/ Examiner, Art Unit 2191                                                                                                                                                                                             /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191